Case 1:18-cv-09936-LGS Document 195 Filed 03/09/20 Page 1of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

x
JANE DOE, LUKE LOE, RICHARD ROE, :
and MARY MOE, individually and on behalf : 18-cv-09936 (LGS)
of all others similarly situated, :

 

 

Plaintiffs,
MOTION FOR ADMISSION

vy. PRO HAC VICE
THE TRUMP CORPORATION, DONALD
J. TRUMP, in his personal capacity, |
DONALD TRUMP, JR., ERIC TRUMP, and |
IVANKA TRUMP, :

Defendants.

xX

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern District of New York, Mark P. Henriques hereby moves this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for Non-Party ACN Opportunity, LLC
in the above-captioned action.! |

I am in good standing of the bar of the state of North Carolina, and am admitted to
practice and in good standing before the United States District Courts for the Eastern, Middle,
and Western Districts of North Carolina and the Fourth Circuit Court of Appeals.

There are no pending disciplinary proceedings against me in any state or federal court.

 

1 ACN’s appearance in these proceedings remains limited, as necessitated only to respond to
Plaintiffs’ improper discovery attempts, and ACN does not consent to jurisdiction. ACN expressly
reserves all rights and remedies available to it, including without limitation its rights under its
Independent Business Owner Agreements with Plaintiffs.

010-9009-7256/1/AMERICAS
Case 1:18-cv-09936-LGS Document 195 Filed 03/09/20 Page 2 of 2

Dated: March 7, 2020

   

 

Mark P. Hehriqte
Womble Bénd Dickinson (US) LLP
One Wells Fargo Center

Suite 3500

301 South College Street

Charlotte, NC 28202-6037

T: 704-331-4912

F: 704-338-7830

Mark. Henriques@wbd-us.com

010-9009-7256/1/AMERICAS
Case.118-cv-09936-.GS_ Document 195.1 Filed 02/00/20 Page tof

 

 

 

 

Supreme Court
OF THE STATE OF NORTH CAROLINA

 

I, Amy L. Funderburk, Clerk of the Supreme Court of North Carolina, do hereby
certify that on March 21, 1992, license to practice as an Attorney and Counselor at Law in

all the Courts of this State was issued by the North Carolina Board of Law Examiners to

MARK P. HENRIQUES

according to the certified list of licentiates reported by the Secretary of said Board and filed
in my office as required by statute.

To the date of this certificate, no order revoking said license has been filed with this
Court and no order suspending same is in effect.

WITNESS my hand and the Seal of the Supreme Court of North Carolina at office in

Raleigh, this March 5, 2020.

msds tunbetbdl-

cae o Amy L. Funderburk
a oo Clerk of the Supreme Court
hae ee of the State of North Carolina

 

 

 

 
Case 1:18-cv-09936-LGS Document 195-2 Filed 03/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX
JANE DOE, LUKE LOE, RICHARD ROE, :
and MARY MOE, individually and on behalf : 18-cv-09936 (LGS)
of all others similarly situated, :

 

Plaintiffs,
’ AFFIDAVIT IN SUPPORT OF MOTION
y, FOR ADMISSION
‘ PRO HAC VICE
THE TRUMP CORPORATION, DONALD |
J. TRUMP, in his personal capacity, .
DONALD TRUMP, JR., ERIC TRUMP, and |
IVANKA TRUMP,

Defendants.

 

Xx
Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern District of New York, Mark P. Henriques in support of his Motion for an Order for
admission to practice Pro Hac Vice to appear as counsel for Non-Party ACN Opportunity, LLC
in the above-captioned action! states as follows:
1. I have never been convicted of a felony.
2. I am in good standing of the bar of the state of North Carolina, have never been
censured, suspended, disbarred or denied admission or readmission by any court.
3. I am admitted to practice and in good standing before the United States District
Courts for the Eastern, Middle, and Western Districts of North Carolina and the Fourth Circuit

Court of Appeals.

 

' ACN’s appearance in these proceedings remains limited, as necessitated only to respond to
Plaintiffs’ improper discovery attempts, and ACN does not consent to jurisdiction. ACN expressly
reserves all rights and remedies available to it, including without limitation its rights under its
Independent Business Owner Agreements with Plaintiffs.

010-9009-7256/1/AMERICAS
Case 1:18-cv-09936-LGS Document 195-2 Filed 03/09/20 Page 2 of 2

There are no pending disciplinary proceedings against me in any state or federal

court.

Dated: March q. 2020

Further affiant sayeth not.

Mark P. Henriques
Womble Bond Di¢kinson (US) LLP
One Wells Fargo Center
Suite 3500
301 South College Street
Charlotte, NC 28202-6037
T: 704-331-4912
F: 704-338-7830
Mark.Henriques@wbd-us.com

Sworn to and subscribed
Before me this GMday
Of March, 2020.

   

Notary /Public Quintin,
My Commission Expires: ()4 li |do2 3 pre A. Ave,
su RG
Ff wOTAr, ~ 4
= @em =: :
evens Ts

ss

ws

%
“ng s

we
THO

010-9009-7256/1/AMERICAS
Case 1:18-cv-09936-LGS Document 195-3 Filed 03/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
JANE DOE, LUKE LOE, RICHARD ROE, :
and MARY MOE, individually and on behalf : 18-cv-09936 (LGS)
of all others similarly situated, :

Plaintiffs,
aintiffs ORDER FOR ADMISSION
. PRO HAC VICE

THE TRUMP CORPORATION, DONALD |
J. TRUMP, in his personal capacity, |
DONALD TRUMP, JR., ERIC TRUMP, and |
IVANKA TRUMP, :

Defendants.

 

~ x

The motion of Mark P. Henriques, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of
North Carolina; and that his contact information is as follows

Mark P. Henriques

Womble Bond Dickinson (US) LLP
One Wells Fargo Center

Suite 3500

301 South College Street

Charlotte, NC 28202-6037

T: 704-331-4912 .

F: 704-338-7830
Mark.Henriques@wbd-us.com

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Non-Party ACN Opportunity, LLC in the above entitled action;
IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

010-9009-7430/1/AMERICAS
Case 1:18-cv-09936-LGS Document 195-3 Filed 03/09/20 Page 2 of 2

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated:

 

United States District Judge

010-9009-7430/1/AMERICAS
